Citation Nr: 1510638	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a schedular disability rating higher than 10 percent for tinnitus.

3.  Entitlement to a compensable disability rating for erectile dysfunction.

4.  Entitlement to a compensable disability rating for residuals of rib fractures.

5.  Entitlement to a disability rating higher than 10 percent for residuals of left ankle fracture.

6.  Entitlement to a disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).

7.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

8.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right upper extremity.

9.  Entitlement to a disability rating higher than 20 percent for peripheral neuropathy of the left lower extremity.

10.  Entitlement to a disability rating higher than 20 percent for peripheral neuropathy of the right lower extremity.

11.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus.

12.  Entitlement to a disability rating higher than 20 percent for myofascial pain syndrome of the lumbar spine.

13.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

14.  Entitlement to an effective date earlier than October 19, 2011, for the grant of a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to October 1970 and active-guard reserve service under 32 U.S.C. § 502(f) from August 1976 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2010 decision, the RO denied the Veteran's claim of service connection for sleep apnea.  In the September 2011 decision, the RO denied the Veteran's claims for increased ratings.

(The decision below addresses the Veteran's claim for a disability rating higher than 10 percent for tinnitus.  The claim of service connection for sleep apnea and the remaining claims for increased ratings, as well as the claim for an earlier effective date for the award of a TDIU, are addressed in the remand that follows the decision.)


FINDING OF FACT

The Veteran experiences recurrent bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action needed to render a decision has been accomplished.

In this respect, through a June 2011 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the June 2011 notice letter.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  In that connection, the Veteran was provided VA examination in June 2011; report of that examination has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiner conducted full audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Relevant evidence of record consists of report of VA examination provided to the Veteran in June 2011, as well as records of the Veteran's ongoing treatment by VA treatment providers.  Report of the June 2011 VA examination reflects that the Veteran reported experiencing constant bilateral tinnitus that caused him to have difficulty understanding speech, particularly in the presence of background noise.  Records from the Veteran's ongoing treatment from VA providers reflect that he has continually reported experiencing tinnitus.  

Regarding the Veteran's claim for a disability rating higher than 10 percent for tinnitus, the Board notes that VA examinations conducted during the pendency of the claim reflect that the Veteran has recurrent bilateral tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note 2 following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned a 10 percent disability rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent ratings for each ear is not permissible.  According to Note 2, only a single evaluation for recurrent tinnitus is allowable.  The United States Court of Appeals for the Federal Circuit has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, the claim for a higher schedular rating for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected tinnitus has otherwise rendered impractical the application of the regular schedular standards.  Additionally, the Veteran has been awarded entitlement to a TDIU and has, further, not claimed that his tinnitus alone has caused him to be unable to work.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptom the Veteran experiences is specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 10 percent for tinnitus must be denied.  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for tinnitus is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for sleep apnea, as well as the remaining claims for increase. 

A review of the Veteran's claims file reflects that he has received treatment at the VA Medical Center (VAMC) in Gainesville, Florida.  Records in the file specifically document treatment from care providers at the Gainesville VAMC dated most recently in August 2011.  However, the record indicates that the Veteran has continued to receive ongoing treatment at VA facilities.  However, no records for the period more recent than August 2011 from the Gainesville VAMC are present in the record.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Gainesville VAMC, dated from April 2011 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

A review of the claims file further reflects that the Veteran has submitted statements regarding private treatment he has received from 1999 to the present from a number of private treatment providers, including West Marion Community Hospital, Robert Boissoneault Oncology Institute, Marion Heart Associates and Internal Medicine, and Ocala Ear Nose and Throat, as well as authorization forms for those providers.  However, it does not appear that the AOJ has sought any treatment records from the identified private treatment providers; nor are any such records present in the file.  Therefore, as the identified private records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain all available treatment records from West Marion Community Hospital, Robert Boissoneault Oncology Institute, Marion Heart Associates and Internal Medicine, and Ocala Ear Nose and Throat, as well as from any other treatment provider identified by the Veteran.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

Regarding the Veteran's service connection claim, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has contended that he has sleep apnea that began during service or is otherwise the result of his time on active duty.  Regarding diagnosis of the disability, the Board first acknowledges that the Veteran's service treatment records are silent as to any sleep apnea or other respiratory disorder, and he was found to have a normal respiratory system at his October 1993 separation medical examination.  On his October 1993 separation report of medical history, the Veteran responded "Yes" when asked if he had problems sleeping; however, the physician did not assign a diagnosis but noted that he reported having had difficulty sleeping since his time in Vietnam.  Post-service medical records reflect that the Veteran was first diagnosed with sleep apnea in 2005 and has continued to seek treatment since that time.  The Veteran's treating VA physician submitted a letter in October 2009 in which he acknowledged the Veteran's report of having snored in service and his belief that his current sleep apnea began while he was on active duty.  The physician acknowledged that sleep apnea is "often a chronic condition that is present for many years before being diagnosed.  Reported loud snoring and breathing pauses are highly predictive of the presence of sleep apnea."  However, the physician concluded that "without objective evidence I cannot say that sleep apnea was definitely present during [the Veteran's] service years.  I can only agree that it may well have been present given the history that [the Veteran] relates."  The Veteran has also submitted statements from multiple fellow soldiers, all of whom attested that the Veteran snored loudly while in service when they were all stationed in Vietnam, as well as from his wife of 35 years, who stated that the Veteran has snored ever since she has known him.

VA examination concerning the Veteran's claim for service connection for sleep apnea was conducted in December 2009.  Report of that examination reflects that the VA examiner reviewed the Veteran's medical history as well as his report of having snored for at least 35 years but noted that his service treatment records do not indicate any complaints or documentation of snoring.  The examiner further acknowledged the multiple letters from the Veteran's service buddies attesting to his in-service snoring, as well as the October 2009 letter from the Veteran's treating VA physician, but nevertheless concluded that he was unable to determine whether the Veteran's sleep apnea began in service without resorting to speculation.  In so finding, the examiner conceded that "snoring is associated with sleep apnea" but reasoned that there was "no objective evidence at this time of that condition existing when he was in service."  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active military service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced symptoms of sleep apnea in service and that those symptoms have continued to the present.  These symptoms-namely, loud snoring-have been corroborated by multiple service buddies, as well as the Veteran's wife.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005). However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise, such as sleep apnea.  See id. 

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the December 2009 VA examiner failed to provide a thorough discussion of whether the Veteran's current sleep apnea is linked to service given the credible reports of the Veteran, his service buddies, and his wife that his snoring began during active duty service in the 1960s and has continued to the present.  The examiner further failed to fully discuss the medical probabilities that the Veteran's in-service snoring was in fact evidence of sleep apnea, particularly given the finding of the Veteran's VA physician in October 2009-as echoed in the VA examiner's own statement-that loud snoring is "highly predictive of the presence of sleep apnea."  

Thus, the Board finds that additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinion regarding the etiology of the Veteran's sleep apnea. See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Regarding the Veteran's claims for increase, documents of record available to the Board indicate that the Veteran underwent VA examination most recently in June 2011 to assess the current severity of his service-connected erectile dysfunction, residuals of rib fractures, residuals of left ankle fracture, peripheral neuropathy of the bilateral upper and lower extremities, GERD, diabetes mellitus, myofascial pain syndrome of the lumbar spine, and PTSD.  However, following that examination, the Veteran, via his representative, submitted a notice of disagreement in October 2011 in which he contended that his service-connected disabilities had increased in severity since the June 2011 VA examination.  (The Board further notes that the June 2011 VA examination did not offer complete findings as to the level of severity of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.)  

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical and psychological condition at the time of the June 2011 VA examinations.  The Board, however, observes that the Veteran, in his October 2011 notice of disagreement, stated that his service-connected disabilities had worsened since the VA examinations.  The Board further observes that those examinations are now nearly four years old.  The Board thus finds that additional VA examinations are needed to provide current findings with respect to the Veteran's service-connected erectile dysfunction, residuals of rib fractures, residuals of left ankle fracture, peripheral neuropathy of the bilateral upper and lower extremities, GERD, diabetes mellitus, myofascial pain syndrome of the lumbar spine, and PTSD.  In sum, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's erectile dysfunction, residuals of rib fractures, residuals of left ankle fracture, peripheral neuropathy of the bilateral upper and lower extremities, GERD, diabetes mellitus, myofascial pain syndrome of the lumbar spine, and PTSD.  See 38 U.S.C.A. § 5103A.

As an additional matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran and his or her representative as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.31(a) with 38 C.F.R. § 20.1304(c) (2014) where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Here, however, after the issuance of SOCs in November 2012 and December 2012, in which collectively all the issues on appeal were addressed, the RO obtained evidence pertinent to the Veteran's claims, in the form of VA medical treatment records, records from the Veteran's award of SSA benefits, and private treatment records and reports from the Veteran's private physicians.  However, the RO did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

Finally, the Board notes that in an August 2012 rating decision, the RO granted the Veteran's claim for entitlement to a TDIU, assigning an effective date of October 19, 2011.  In a December 2012 statement, the Veteran submitted correspondence expressing disagreement with the effective date assigned for the award of a TDIU.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Gainesville VAMC any available medical records not currently of record pertaining to the Veteran's evaluation or treatment from August 2011 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ must request all available treatment records from West Marion Community Hospital, Robert Boissoneault Oncology Institute, Marion Heart Associates and Internal Medicine, and Ocala Ear Nose and Throat, as well as any other private treatment providers identified by the Veteran. The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  (The AOJ must obtain releases from the Veteran as necessary.)  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  The Veteran's claims file, including his complete service treatment records, must be referred to the clinician who provided the December 2009 VA opinions concerning the Veteran's claimed sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.

The reviewer must provide further discussion regarding his December 2009 opinion that he could not etiologically link the Veteran's current sleep apnea to service without resorting to speculation.  In offering such discussion, the examiner must specifically focus on the Veteran's in-service loud snoring and discuss whether the Veteran's current symptoms are related to those in-service symptoms, particularly in light of the Veteran's contentions concerning continuity of symptomatology since his military service from 1966 to 1970, and the statement of his treating VA physician in October 2009 that loud snoring is "highly predictive of the presence of sleep apnea."  The examiner must also discuss the medical probabilities that the Veteran's in-service snoring is evidence of the onset of sleep apnea.  A full explanation for all opinions expressed must be provided.  

If the examiner determines that he remains unable to provide an opinion without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

4.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination(s) and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

Genitourinary examination-The examiner must indicate whether the Veteran has loss of erectile power and whether the erectile dysfunction disability causes penile deformity.  The rationale for each opinion expressed must be provided.

GERD examination-The examination must include any diagnostic testing or evaluation deemed necessary, to include screening for anemia.  The examiner must report all symptoms and manifestations due to the service-connected GERD.  Specifically, the examiner must indicate the presence, and if so frequency and severity, of each of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area.  The examiner must then indicate whether the symptoms, collectively, of are such a degree that they cause considerable or severe impairment of health.  If the symptoms do not cause either considerable or severe impairment, this should be explained.

Peripheral nerves examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms.  A complete rationale must be provided for all opinions expressed.

The examiner must identify the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, for any neurological impairment associated with the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities.  Any necessary diagnostic testing must be accomplished.  The level of nerve impairment for each such nerve must be described as "mild," "moderate," "moderately severe," or "severe" disability.  

Diabetes examination-The examiner must comment on all pertinent symptoms found on examination to be associated with the Veteran's service-connected diabetes mellitus.  In particular, the examiner must indicate whether his diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus.  In addition, the examiner must indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner must note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.

Orthopedic examination-The examiner must report range of flexion and extension in the lumbar spine and left ankle (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the lumbar spine or left ankle; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the lumbar spine or left ankle.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  

The examiner must specifically state whether there is ankylosis of the lumbar spine.  In addition, regarding the left ankle, the examiner must address whether there is ankylosis of the joint, and if so in what position; and whether there is limited motion of the ankle, and if so whether such limitation is "marked" or "moderate."  The examiner must also address whether there is malunion of the os calcis or astragalus or whether the Veteran has undergone astragalectomy.   

Regarding the Veteran's rib disorder, the examiner must state whether any rib or ribs have been removed or resected, and whether the Veteran's residuals of rib fractures cause any additional neurological or respiratory disability.

Psychiatric examination-The examiner must provide a detailed assessment of the current severity of the Veteran's service-connected PTSD.  The examiner must make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of the Veteran's symptoms and their effect on occupational and social functioning.  A global assessment of functioning (GAF) score in accordance with DSM-IV must be provided along with an explanation of the score's meaning.  A complete rationale must be provided for all opinions expressed.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

5.  The AOJ must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  Specific consideration must be given to all evidence received since the SOCs that were issued in November 2012 and December 2012.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

7.  Appropriate action must be taken pursuant to 38 C.F.R. § 19.26 in response to the Veteran's timely notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of his disagreement with the October 19, 2011, effective date assigned to his award of a TDIU, so that the Veteran and his representative may have the opportunity to file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


